office_of_chief_counsel internal_revenue_service memorandum number release date cc fip b03 adubert pref-113527-16 uilc date date to associate area_counsel south florida large business international division from helen hubbard associate chief_counsel financial institutions and products subject -------------------------------- pref-113527-16 unamortized debt issuance costs this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer year year year amount amount amount amount interest rate -------------------------------- ------- ------- ------- ------------------- --------- ----------------- ------------------ ---------------- pref-113527-16 issue what is the proper treatment of unamortized debt issuance costs for convertible debentures upon the conversion of the debentures into warrants exercisable into the issuer’s common_stock conclusion under revrul_72_348 1972_2_cb_97 and the cases cited therein upon the conversion of the debentures into stock the unamortized debt issuance costs assume the character of a capital_expenditure in connection with the issuance of the stock in this case the debentures were converted into warrants the exercise price of the warrants is a nominal sum and the warrants are treated as stock accordingly the issuer is not entitled to deduct its remaining unamortized debt issuance costs in the taxable_year of the conversion facts in year taxpayer issued amount interest rate convertible debentures due in year debentures at issuance taxpayer incurred debt issuance costs which it capitalized and amortized on a yearly basis over the term of the debentures in year per the terms of the debentures the holder holder exercised its right to convert the debentures into taxpayer’s warrants exercisable into taxpayer’s common_stock warrants the exercise price of the warrants is a nominal sum amount per share taxpayer paid holder a cash incentive fee of amount at the time of the conversion the unamortized balance of debt issuance costs was approximately amount costs all of which taxpayer seeks to deduct in the taxable_year of the conversion law and analysis sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business however certain expenses are required to be capitalized under sec_263 under sec_1_263_a_-5 of the income_tax regulations debt issuance costs generally are required to be capitalized capitalized debt issuance costs are amortized over the term of a loan see 57_tc_781 sec_1_446-5 discussed infra sec_162 revrul_72_348 1972_2_cb_97 addresses inter alia the tax treatment of unamortized bond expense when an issuer’s bonds are converted into capital stock of the issuer under the facts of the ruling the taxpayer incurred costs for commissions and miscellaneous expenses upon the issuance of convertible debt the ruling provides the bond expense was incurred in connection with the issuance of the bonds upon the conversion of each bond into stock there was clearly no loss suffered by the taxpayer as a result of the transaction it was purely a capital_transaction its obligation to convert the bonds into stock was pref-113527-16 incurred when the bonds with respect to which the expense in question was incurred were issued for amortization purposes the issuance of the bonds is not a separate and distinct transaction from the conversion of the bond to stock and from the time of conversion any expense incurred in connection with the issuance of the original obligations should be treated as expense in connection with the issuance of stock of a corporation in support of these conclusions the ruling cites 34_bta_1191 t he conversion of bonds into capital stock of the obligor is purely a capital_transaction that is a readjustment of the obligor's capital structure which does not result in either a deductible loss or a taxable gain 13_bta_988 the issuer exchanged its stock for its bonded liability this was a purely capital_transaction which did not result in deductible loss or taxable gain aff’d in part rev’d in part 47_f2d_990 cert_denied 284_us_618 404_f2d_960 holding upon the exchange of the company’s bonds for the company’s stock in a bankruptcy reorganization unamortized debt issuance costs attributable to the issuance of the bonds were no longer deductible revrul_72_348 further provides that expenses paid in connection with the issuance of stock in a corporation are not deductible as ordinary or necessary expenses of carrying on a business rather such expenses are regarded as capital expenditures revrul_72_348 citing emerson electric manufacturing co v comm’r 3_bta_932 and 8_bta_631 aff’d 33_f2d_75 1st cir based on the authorities above revrul_72_348 concludes u pon the conversion of the bonds into stock the unamortized bond expense at that date assumes the character of a capital_expenditure under sec_263 of the code in connection with the issuance of the stock into which the bonds were converted and is not deductible by the taxpayer the warrants afforded holder the right to purchase taxpayer’s common_stock for amount per share a nominal sum the nominal purchase_price guaranteed that holder would exercise the right to acquire the stock under all reasonable scenarios accordingly revrul_72_348 applies to the conversion because the warrants are treated as stock see revrul_82_150 1982_2_cb_110 taxpayer argues that it is entitled to deduct the remaining unamortized costs in the taxable_year in which the conversion took place on the grounds that revrul_72_348 is obsolete following congress’ enactment of sec_108 taxpayer asserts that under current law the retirement of debt for stock is treated the same way as a retirement for cash pref-113527-16 sec_61 provides that gross_income includes income from the discharge_of_indebtedness cod income sec_108 provides additional rules for determining the amount of cod income an issuer must recognize sec_108 requires certain debtors to reduce certain tax_attributes in an amount equal to the excluded amount of cod income before courts had formulated an exception to the inclusion of cod income or reduction in the debtor’s tax_attributes if the debtor exchanged its stock for its indebtedness stock-for-debt exception beginning with the bankruptcy_tax_act_of_1980 however the stock-for-debt exception was progressively limited by statute until its repeal by the revenue reconciliation act of the tax_reform_act_of_1984 which added sec_108 formerly sec_108 provided a general_rule that when stock was issued for debt the debtor would be treated as having satisfied the debt with an amount of money equal to the fair_market_value of the stock in other words as a general_rule there would be no stock-for-debt exception however an exception formerly sec_108 was also added providing for a stock-for-debt exception when the debtor was insolvent the revenue reconciliation act of repealed the stock- for-debt exception effective generally with respect to stock transferred after in satisfaction of any indebtedness sec_108 as evidenced by sec_108 and e sets parameters around the exception set forth in sec_108 that gross_income does not include cod income in certain circumstances taxpayer is generally correct that the repeal of the stock-for- debt exception results in sec_108 treating a debt repurchase including a conversion as a cash retirement equal to the fair_market_value of the stock what taxpayer fails to acknowledge is that sec_108 applies only in specified circumstances the introductory language to sec_108 makes clear that the scope of the provision is limited to determining income of a debtor_corporation from discharge_of_indebtedness had congress intended with the repeal of the stock-for-debt exception to overturn revrul_72_348 or to cause stock-for-debt exchanges to be treated as cash retirements for all purposes of the code congress would have said so explicitly in the statute see 481_us_69 taxpayer asserts that under current law the retirement of debt for stock is treated the same way as a retirement for cash in taxpayer’s view the tax treatment of unamortized debt issuance costs should be the same whether the debt is retired with see eg 156_f2d_122 1st cir acq 1947_1_cb_3 140_f2d_382 1st cir 1_tc_872 sec_108 provides for purposes of determining income of a debtor from discharge_of_indebtedness if a debtor_corporation transfers stock to a creditor in satisfaction of its recourse or nonrecourse indebtedness such corporation shall be treated as having satisfied the indebtedness with the amount of money equal to the fair_market_value of the stock emphasis added pref-113527-16 cash or with equity of the issuer accordingly taxpayer asserts that it should be entitled to a current deduction for the remaining costs as support for this position taxpayer points to the amendment to sec_1_61-12 which amended the term repurchase to include the conversion of a debt_instrument into stock of the issuer sec_1_61-12 provides in pertinent part that i in general an issuer does not realize gain_or_loss upon the repurchase of a debt_instrument for purposes of paragraph c the term repurchase includes the retirement of a debt_instrument the conversion of a debt_instrument into stock of the issuer and the exchange including an exchange under sec_1001 of a newly issued debt_instrument for an existing debt_instrument ii repurchase at a discount an issuer realizes income from the discharge_of_indebtedness upon the repurchase of a debt_instrument for an amount less than its adjusted_issue_price within the meaning of sec_1_1275-1 the amount of discharge_of_indebtedness income is equal to the excess of the adjusted_issue_price over the repurchase price see sec_108 and the regulations thereunder for additional rules relating to income_from_discharge_of_indebtedness iii repurchase at a premium an issuer may be entitled to a repurchase premium deduction upon the repurchase of a debt_instrument for an amount greater than its adjusted_issue_price within the meaning of sec_1_1275-1 see sec_1_163-7 for the treatment of repurchase premium taxpayer is generally correct that an issuer is entitled to a current deduction for unamortized debt issuance costs upon the retirement of its debt for cash see 75_f2d_644 d c cir 76_f2d_1011 2d cir per curiam 75_f2d_723 8th cir however sec_1_61-12 does not equate a stock-for-debt exchange to a cash retirement of debt for all purposes of the code we have found no reason to believe that revrul_72_348 has been obsoleted by revisions to sec_108 or by the amendments to sec_1_61-12 lastly taxpayer makes an argument based on sec_1_446-5 which was issued in sec_1_446-5 provides rules for allocating debt issuance costs over the term of the debt in many cases sec_1_446-5 will require the issuer to allocate debt issuance costs as if the costs were oid subject_to sec_1_163-7 taxpayer infers from this use of the rules in sec_1_163-7 that any unamortized debt issuance costs at the time of a conversion pref-113527-16 should be treated as if they were repurchase premium subject_to sec_1_163-7 however sec_1_446-5 applies only to debt issuance costs that are otherwise deductible sec_1_446-5 both stock issuance costs and debt issuance costs are capital expenditures see sec_1_263_a_-5 and however debt issuance costs are amortizable whereas stock issuance costs are not see 57_tc_781 651_f2d_828 2d cir 74_f2d_163 10th cir 88_tc_1157 32_bta_39 acq in part 1935_1_cb_15 non-acq in part 1935_1_cb_35 withdrawing non-acq c b 28_bta_480 8_bta_631 acq 1928_2_cb_3 aff'd 33_f2d_75 1st cir 3_bta_932 taxpayer’s argument would create a tax incentive to issue convertible debt and have a holder immediately convert into its stock rather than to issue the stock outright which would be inconsistent with sec_1_263_a_-5 having found that revrul_72_348 is still valid we conclude that the principles therein are determinative to the facts here the issuance of taxpayer’s debentures was not a separate and distinct transaction from the conversion of the debentures into warrants in accordance with the terms of the debentures and from the time of conversion the remaining costs assume the character of an expense in connection with the issuance of the warrants accordingly taxpayer is not entitled to deduct its remaining costs in the taxable_year in which the holder exercised its right under the conversion feature this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions by _____________________________ charles w culmer senior technician reviewer branch office of the associate chief_counsel financial institutions products
